PER CURIAM
Appellant in this mental commitment case appeals a judgment committing her to the Mental Health Division for treatment for a period of time not to exceed 180 days. ORS 426.130. The trial court found that appellant suffers from a mental disorder, is a danger to herself, and is unlikely to participate in treatment on a voluntary basis. The state concedes that the record lacks clear and convincing evidence that defendant’s mental illness causes her to be a danger to herself. On de novo review, we find the state’s concession to be well founded and accept it.
Reversed.